The rule of evidence settled by the decisions of the Supreme Court of Alabama for more than a hundred years is that it is not permissible for a witness to testify to his undisclosed intention in respect to matters at issue; that such intention must be inferred by the triers of fact from the witness's conduct and circumstances attending the occurrence. The basis of the rule is that the adverse party is left without any means of rebutting or controverting such affirmative testimony in respect to such undisclosed intention. The contrary rule is an open inducement to perjury and corruption on the trial of cases in courts of justice. The particular facts in the case at bar illustrate the soundness of the rule established by our decisions. *Page 268